Citation Nr: 1708501	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement a disability rating in excess of 20 percent for lumbar myositis and spasms, L5-S1 grade 1 spondylolisthesis with bilateral spondylosis, L5-S1 disk degeneration and disk herniation L4-L5 (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a disability rating in excess of 10 percent for low back disability.  In a June 2010 rating decision, the RO increased the rating from 10 to 20 percent, effective May 18, 2010.  

The appeal was previously before the Board in November 2012.  The November 2012 Board decision, effectuated by a November 2012 rating decision, increased the Veteran's rating for his low back disability to 20 percent effective July 7, 2008.  A rating in excess of 20 percent for a low back disability was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2016 statement, the Veteran indicated that as time passes by, his low back disability worsens.  The most recent VA back examination was in December 2012.  In light of the Veteran's statement, a VA examination is needed to properly assess the current severity of the Veteran's low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In the Veteran's October 2016 statement, he indicated that he continued to receive treatment at the San Juan VA Medical Center.  The claims file contains VA treatment records through February 2015.  The RO should obtain all VA treatment records since February 2015.  In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his service-connected low back disability and associate these records with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his low back claim and how this condition, along with his other service-connected conditions, impact his ability to work.

The Veteran's December 2012 application for increased compensation based on unemployment noted that the Veteran last worked in December 2011 as a readjustment counselor at the VA and stopped working due to his back problems and diabetes mellitus II.  The December 2012 VA examination indicated that the Veteran was able to maintain semi-sedentary duty work with several restrictions, such as not to be in a prolonged standing position, no prolonged walking or climbing stairs, no repetitive bending of the spine, no pulling, pushing, and no heaving lifting (more than 20 pounds).  The VA examiner also recommended an ergonomic evaluation and several breaks during the day to stand up.  

The Veteran's service-connected disabilities currently do not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  In Bowling v. Principi, 15 Vet. App. 1, 10   (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97   (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) after his low back disability is readjudicated, the RO must forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b). 

The Veteran's claim for TDIU is inextricably intertwined with his pending claim for service connection.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected low back disability, to specifically include VA treatment records dated from February 2015.  All records should be associated with the claims file.

2.  Notify the Veteran that he may submit statements from himself and others describing fully the various symptoms and impairment resulting from his low back disability, and the impact of each of his service-connected disabilities and the combined effect of these conditions on his ability to work.

3.  Schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's low back disability.  The examiner should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present.  The examination should include all indicated tests and studies, to include active, passive, weight-bearing, and nonweight-bearing range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner is asked to consider the ameliorative effects of the Veteran's current medication on his range of motion tests.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.  

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of each reported episode.

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his low back disability. 

4.  If the Veteran does not meet the criteria set forth in 38 C.F.R. § 4.16(a) after his low back disability is readjudicated, the RO must forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b). 

5.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




